Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response filed August 17, 2021.  Claims 1-12 are pending and will be examined.

All of the amendments and arguments have been thoroughly reviewed and considered but are not found persuasive for the reasons discussed below.  Any rejection not reiterated in this action has been withdrawn as being obviated by the amendment of the claims.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Previous Grounds of Rejection

Terminal Disclaimer
The terminal disclaimer filed on July 17, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 15898145 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Priority – maintained
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 35 USC 102 or 35 USC 103 as follows:


New Grounds of Rejection
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 17, 2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for analyzing genotypes for alleles from cell free biological samples, does not reasonably provide enablement for “analyzing genotypes for DNA from cancer cells”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to analyzed “genotypes for DNA from cancer cells the invention commensurate in scope with these claims.

The nature of the invention
	Claims 1-12 are directed to a “method for preparing a deoxyribonucleic acid (DNA) fraction from a biological sample useful for analyzing genotypes for DNA from cancer cells and requiring a final step which requires “determining the most likely genotypes for DNA from cancer cells based on allele frequencies at a plurality of loci”.  The invention is in a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  

	The breadth of the claims
	The claims encompass a method directed to a “method for preparing a deoxyribonucleic acid (DNA) fraction from a biological sample useful for analyzing genotypes for DNA from cancer cells and requiring a final step which requires “determining the most likely genotypes for DNA from cancer cells based on allele frequencies at a plurality of loci”.  The preamble is both focused on “preparing a deoxyribonucleic acid (DNA) fraction” and the analysis of the fractions in the final step starting with (c).

Quantity of Experimentation
	The quantity of experimentation in this area is large.
Regarding the intended use of the method and the final step of the method which requires “determining the most likely genotypes for DNA from cancer cells based on allele frequencies…”, Applicant has given no indication that such a method has been reduced to practice.  Instead, the methods as described in the specification are directed to methods which are focused on fetal samples, allele calls and analysis of aneuploidy and not on alleles or genotypes established in cancer cells or tumor samples.

	The unpredictability of the art and the state of the prior art
	The current state of the art indicates that a great deal of further experimentation and inventiveness would be required to implement the methods claimed by Applicant.  
For instance, while the prior art teaches analysis of cell free and circulating nucleic acids in cancer, the prior art does not teach genotyping via sequencing as a standard next step for analysis.  Instead, as taught by Thompson et al. (Clin Cancer Res, 2016, 22(23):5772-82), it requires experimentation for each tumor type, each gene and each patient to establish alleles that may meet the step of “most likely genotypes from cancer cells”.  As noted by Thompson, “actionable EGFR mutations were detected in 24 ttissue and 19 ctDNA samples, yielding concordance of 79, with a shorter time interval between tissue and blood collection..” (Abstract).  
Therefore, the current state of the art demonstrates that the method while not routine is also requires more than just minimal specifics to practice the method, as claimed.  .
	 
	Guidance in the Specification and Working Examples


	Level of Skill in the Art
	The level of skill in the art is deemed to be high.

	Conclusion
  Considering the language of the claims which recites “analyzing genotypes for DNA from cancer cells” in the preamble of the claims, a method within an art identified as unpredictable and further considering the unpredictability of the art establishes that the claimed invention is lacking sufficient guidance to enable the scope which covers genotypes of cancer cells.  Further considering the large quantity of research required to define unpredictable variables together with the lack of guidance provided in the specification and the presence of no working examples it is concluded that it would require undue experimentation for one of skill in the art to perform the method of the claim as written.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-4 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwarzenbach et al. (Ann N.Y. Acad. Sci., 2004, 1022:25-32) and Marguiles et al. (Nature, 2005, 15; 437(7056):376-380).
With regard to claim 1, Schwarzenbach teaches a method for preparing a deoxyribonucleic acid (DNA) fraction from a biological sample useful for analyzing genotypes for DNA from cancer cells, the method comprising: 
(a) extracting cell-free DNA from the biological sample (p 26-27, materials and methods, where samples are extracted); 
(b) producing a fraction of the DNA extracted in (a) by amplifying a plurality of target loci from the DNA to obtain amplification products (p 26-27, materials and methods, where samples are extracted and then PCR amplified); 
(c) analyzing the fraction of the DNA produced in (b) by 
ii) determining the most likely genotypes for DNA from cancer cells based on allele frequencies at the plurality of target loci in the genetic data (Figure 1, where there is a genotype measured for three patients with breast cancer).  
With regard to claim 2, Schwarzenbach teaches a method of claim 1, wherein the biological sample is a blood sample (Abstract, where nucleic acids are extracted from plasma or serum associated with cancer or neoplasm).  
With regard to claim 3, Schwarzenbach teaches a method of claim 1, wherein the amplification comprises targeted amplification to amplify the target loci (Abstract, where nucleic acids are extracted from plasma or serum associated with cancer or neoplasm; Figure 3 and 4, where PCR amplification of extracellular nucleic acids are detected).  
Regarding claim 1, while Schwarzenbach does not teach a sequencing by synthesis step.
With regard to claim 1, Margulies teaches (c) analyzing the fraction of the DNA produced in (b) by (i) sequencing the amplification products by sequencing-by-synthesis to 
With regard to claim 4, Margulies teaches a method of claim 1, wherein the amplification further comprises universal amplification (see supplementary Fig 1, where A and B adaptors are ligated to DNA fragments).  
With regard to claim 5, Margulies teaches a method of claim 1, wherein the sequencing-by-synthesis comprises clonal amplification and measurement of sequences of the clonally amplified DNA (p. 6, method of “Emulsion based clonal amplification” heading).  
With regard to claim 6, Margulies teaches a method of claim 1, wherein the target loci comprise SNP loci (p 2-5, where individual bases are read in the method).  
With regard to claim 7, Margulies teaches a method of claim 6, wherein the confidence that each SNP is correctly called is at least 95% (Supplementary Table 3, where error rate and accuracy are measured).  
With regard to claim 8, Margulies teaches a method of claim 6, wherein the confidence that each SNP is correctly called is at least 99% (Supplementary Table 3, where error rate and accuracy are measured).  
With regard to claim 9, Margulies teaches a method of claim 1, wherein the genetic data obtained is noisy and comprises allele drop out errors (Supplementary Figure 5, 8, 10 and Supplemental Table 2-3, where errors, accuracy and error rates are measured).  
With regard to claim 10, Margulies teaches a method of claim 1, wherein the genetic data obtained is noisy and comprises measurement bias (Supplementary Figure 5, 8, 10 and Supplemental Table 2-3, where errors, accuracy and error rates are measured).  

With regard to claim 12, Margulies teaches a method of claim 1, further comprising normalizing the genetic data for differences in amplification and/or measurement efficiency between the loci (Supplementary Figure 5, 8, 10 and Supplemental Table 2-3, where errors, accuracy and error rates are measured).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Schwarzenbach to include the pyrosequencing method taught by Margulies to arrive at the claimed invention with a reasonable expectation for success.  Both Schwarzenbach and Margulies focus on analysis of nucleic acids.  Schwarzenbach is focused on detection of microsatellite markers in the blood of breast cancer patients while Margulies focuses on sequencing in reactors.  Margulies teaches “We describe a scalable, highly parallel sequencing system with raw throughput significantly greater than that of state-of-the-art capillary electrophoresis instruments. The apparatus uses a novel 60×60mm2 fibreoptic slide containing 1,600,000 individual wells and is able to sequence 25 million bases,
at 99% or better accuracy (phred 20), in a 4 hour run”.  Therefore, one of ordinary skill in the art at the time the invention was made would have adjusted the teachings of Schwarzenbach to include the pyrosequencing method taught by Margulies to arrive at the claimed invention with a reasonable expectation for success.

Response to Arguments
Applicant’s arguments, see p. 4-6, filed August 17, 2021, with respect to the rejection(s) of claim(s) 1-12 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the ground of rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Schwarzenbach et al. (Ann N.Y. Acad. Sci., 2004, 1022:25-32) and Marguiles, 2005, 15; 437(7056).


Conclusion
Claims 1-12 stand rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637